     Case: 1:18-cv-03269 Document #: 46 Filed: 01/18/19 Page 1 of 1 PageID #:275

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Scott Dolemba
                                          Plaintiff,
v.                                                        Case No.: 1:18−cv−03269
                                                          Honorable Edmond E. Chang
Hearing Better For Life, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 18, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: Motion hearing held on
Plaintiff's motion to compel [35]. For the reasons discussed during the hearing, the motion
[35] is granted in part and denied in part, with warnings. On Plaintiff's Requests 1 and 2,
Defendant shall disclose all of Defendant's insurance policies in effect as of 04/2018 (the
date of the alleged individual event in this case). If Defendant wants to designate them as
confidential, then the policies shall be Plaintiff's attorneys'−eye's only the filing of a
confidentiality protective order. The disclosure shall be accomplished by 01/31/2018. On
Plaintiff's Request 10, given the relatively limited production and the obvious import of
much of the production, there is no need to connect the document production to the
specific Interrogatory or RQA responses. On Plaintiff's Requests 20 and 27, Defendant
shall provide (or provide again) to Plaintiff the privilege log by 01/22/2019. Defendant
was warned that a failure to produce responsive documents might very well result in
barring reliance on them later in the case. OThe remaining parts of the motion to compel
[35] is denied without prejudice. The status hearing of 01/24/2019 is reset to 02/27/2019
at 9:30 a.m.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
